Citation Nr: 1609509	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-32 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of bilateral eye disability (claimed as bilateral eye infections).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2011 decision, the Board reopened the Veteran's claim and then remanded it for further evidentiary development, to include a VA examination.  In September 2014, the Board remanded the claim to obtain additional medical treatment records and conduct an additional VA examination.  Both VA examinations ordered have been conducted and additional medical treatment records have been associated with the claims file, to the extent possible.  As such, remand instructions have been properly followed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a Board remand confers on the veteran as a matter of law, the right to compliance with remand orders).

The Veteran testified before the undersigned at a February 2011 Travel Board hearing.  A copy of the transcript is associated with the file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board has reviewed the Veteran's electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has residuals of a bilateral eye disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for residuals of a bilateral eye disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a February 2008 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in October 2011 and January 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).

III.  Facts and Analysis

The Veteran's service treatment records (STRs) reflect that the Veteran complained of bilateral swelling, itching and runny eyes with some pain in November 1970.  He was treated in service for bilateral conjunctivitis.  A record dated December 1970 showed the eye condition was much improved.  The Veteran's separation exam, dated December 1971, notes normal eyes and vision upon clinical exam.

The record includes treatment records from the VAMC in Montgomery, Alabama.  Specifically, a May 2002 eye optometry examination reflects presbyopia.
In October 2003, treatment notes show a diagnosis of pinguecula with dry eye syndrome and 20/20 vision.  A May 2005 eye optometry consultation showed complaints of gradually decreasing near and far vision.  A slit lamp test of the conjunctiva showed pinguecula, bilaterally.  In September 2005, he was assessed with chronic dry eyes related to chronic allergies.  In April 2008, the Veteran had an eye examination and was diagnosed with dry eyes, presbyopia, and hyperopia; early cataracts were noted.  In March 2010, the Veteran was diagnosed with dry eyes, ocular hypertension, hypertensive retinopathy, and presbyopia.

The record includes a private medical opinion submitted by the Veteran in the form of an October 2007 letter from his treating physician.  The private physician stated that the Veteran was first seen in the office in September 2007 with complaints of dark spots that were first seen after his military service.  The Veteran was diagnosed as suffering from vitreous floaters secondary to vitreous liquidation in both eyes.  The examiner noted that over 50 percent of people over 70 years of age reported seeing floaters.  The examiner then stated: "I believe that chronic stress is a major contributing factor in the generation of floaters in this individual.  I do believe that symptoms of floaters may be stress related as a direct result of his military service ending in 1972."

The Veteran appeared for a VA examination in October 2011.  The examiner reviewed the claims file, diagnosed the Veteran with mild, age-related bilateral cataracts, noted a history of conjunctivitis which had been resolved, and stated that the cataracts are unrelated to the Veteran's service, rather they are a result of aging.  In an addendum, the examiner noted refractive error with presbyopia as well.

In January 2015, the Veteran appeared for a VA examination.  The examiner diagnosed cataracts and vitreous floaters and stated that each condition is related to aging.  The examiner stated that there is no relationship between cataracts and floaters; they are separate, distinct entities and diagnoses, and age-related findings which, accordingly, are not caused by, related to, or exacerbated by the Veteran's period of active military service.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a bilateral eye disability.  Although the evidence reveals that the Veteran currently suffers from an eye condition, the more competent, probative evidence of record does not etiologically link this condition to his service.

The record does not demonstrate a continuity of symptomatology.  While the Veteran was treated in service for bilateral conjunctivitis, a record dated December 1970 showed the eye condition was much improved.  The Veteran's separation examination notes normal eyes and vision.  The record next reflects that the Veteran received treatment for an eye condition, presbyopia, three decades later.

The Veteran was afforded two VA examinations, in October 2011 and January 2015.  The October 2011 examiner diagnosed the Veteran with mild, age-related bilateral cataracts and impaired vision, related to age, not service.  The January 2015 examiner diagnosed cataracts and vitreous floaters and stated that each condition is distinct and related to aging, and not related to or exacerbated by the Veteran's period of active military service.

The Board acknowledges and weighs the October 2007 private opinion, in which the Veteran was diagnosed with vitreous floaters.  The examiner then stated: "I believe that chronic stress is a major contributing factor in the generation of floaters in this individual.  I do believe that symptoms of floaters may be stress related as a direct result of his military service ending in 1972."  Ultimately, the Board gives less weight to this opinion, and more weight to the VA examiner's opinions.  It is not evident that the October 2007 private examiner had access to and reviewed the Veteran's claims file and STRs, while the VA examiners did review the Veteran's claims file and STRs.  Further, while the examiner stated that the floaters may be stress-related, the examiner also noted that over 50 percent of people over 70 years of age reported seeing floaters, actually supporting that they are age related, as the VA examiners opined.  

Additionally, the Board acknowledges and weighs the lay statements of record.  During the Veteran's February 2011 Board hearing, the Veteran stated that in service his eyes felt runny, gritty, irritated, burning and were red; the condition would recur.  In additional statements, the Veteran stated that he has suffered from bilateral eye disability symptoms since his in-service eye infection.  The Veteran is competent to establish the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470   (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  However, the Veteran is not competent to diagnose an eye disability and opine as to its etiology, linking its onset to service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VA examiners who concluded that the Veteran's eye condition was unlikely caused or aggravated by his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Furthermore, the Board also notes that the Veteran submitted several lay statements, including from multiple individuals in April 2008, supporting that the Veteran had an eye condition after returning from active service.  However, those lay statements did not speak to timeline, as to when the eye symptoms occurred, and if they occurred within one year of separation from service.  Further, the statements are again furnished by individuals who have not been shown to have the requisite medical training, credentials, or expertise to diagnose an eye condition or opine as to etiology.  Id.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of residuals of a bilateral eye disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  



ORDER

Service connection for residuals of a bilateral eye disability is denied.



____________________________________________
A. C. MACKENZIE
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


